                Case 1:18-cr-03475-WJ Document 40 Filed 12/12/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO
 UNITED STATES OF AMERICA,                       )
                                                 )
                    Plaintiff,                   )
                                                 )    CRIMINAL NO. 18-03475-WJ
           v.                                    )
                                                 )
 ROBERT DUNSWORTH,                               )
                                                 )
                    Defendant.                   )

          UNITED STATES’ UNOPPOSED MOTION FOR EXTENSION
  OF TIME TO RESPOND TO DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

       The United States of America, by and through its attorney, Thomas A. Outler, Special

Assistant United States Attorney, respectfully moves this Court for an extension of time, until

December 30, 2019, to respond to Defendant’s Motion to Suppress Evidence (Doc. 39.). As

grounds therefore, the United States provides the following:

       1.          On October 23, 2018, Defendant was indicted and arrested for a violation of 18

U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2): Felon in Possession of a Firearm and

Ammunition.

       2.          On January 7, 2019, Defendant was arraigned on the indictment, and was ordered

to remain in the custody of the United States Marshals Service pending trial.

       3.          On December 2, 2019, Defendant filed his Motion to Suppress Evidence. See

Doc. 39.

       4.          During the current response time the undersigned counsel has had numerous court

settings and has been preparing a response brief for the Tenth Circuit, all of which have

prevented counsel from having adequate time to prepare a response brief. The requested

extension will not impact any case deadlines.
            Case 1:18-cr-03475-WJ Document 40 Filed 12/12/19 Page 2 of 2



       5.      Counsel for Defendant does not oppose the extension of time for filing the United

States’ response.

       6.      The parties agree that the needs of justice that would be served by granting the

requested extension outweigh the best interest of the public and the defendant in a speedy trial

pursuant to 18 U.S.C. § 3161(h)(7)(A).

       WHEREFORE, the United States respectfully requests that this Court grant an extension

of time, from the current response deadline of December 16, 2019, until December 30, 2019, for

the filing of its response to Defendant’s motion.

                                                        Respectfully submitted,

                                                        JOHN C. ANDERSON
                                                        United States Attorney

                                                        /s/Thomas A. Outler
                                                        Thomas A. Outler
                                                        Special Assistant United States Attorney
                                                        P.O. Box 607
                                                        Albuquerque, New Mexico 87103
                                                        (505) 346-7274




I hereby certify that on the 12th day of
December, 2019, I filed the foregoing using CM/ECF
which caused the following parties or counsel to
be served by electronic means, as more fully reflected
on the Notice of Electronic filing:

       Ms. Irma Rivas
       Attorney for Defendant
       Irma_Rivas@fd.org


/s/ Thomas A. Outler
Thomas A. Outler
Assistant United States Attorney


                                                    2
